DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest related prior art to the Applicant’s claimed invention is Sugar et al. (U.S. 2005/0285793 A1).  Sugar discloses a device and method for estimating a position of a target device by utilizing a combination of reference signals from WLAN AP and MAC addresses from transmissions.  Sugar, however, does not disclose the steps of isolating positioning reference signals and non-positioning reference signals from frames of a first signal and second signal, respectively, to determine the location of the user equipment.  Additionally, Sugar does not disclose only operating in a first mode of operation when positioning reference signals are available or only in a second mode of operation when non-positioning reference signals are available, as is currently amended.  Finally, one of ordinary skill in the art would not be motivated to modify the teachings of Sugar to conclude at the Applicant’s claimed invention without using improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683